04/22/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

              RICKY HARRIS v. KEVIN HAMPTON, WARDEN

                 Appeal from the Circuit Court for Bledsoe County
                    No. 2019-CR-1       Justin C. Angel, Judge
                    ___________________________________

                           No. E2019-00571-CCA-R3-HC
                       ___________________________________


The pro se Petitioner, Ricky Harris, appeals as of right from the Bledsoe County Circuit
Court’s order summarily denying his petition for a writ of habeas corpus. The State has
filed a motion to dismiss this appeal as untimely or to affirm the trial court’s judgment
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals. Following
our review, we conclude that the State’s motion is well-taken as to the filing of a
memorandum opinion and affirm the order of the habeas corpus court.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE, and ROBERT H. MONTGOMERY, JR., JJ., joined.

Ricky Harris, Pro Se, Pikeville, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; and Benjamin A. Ball, Senior
Assistant Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION


                                 Factual Background


       On May 9, 1988, a Carter County Criminal Court jury convicted the Petitioner of
the September 8, 1987 first degree murder of his mother-in-law. The trial court imposed
a sentence of life imprisonment. This court affirmed the Petitioner’s conviction and
sentence on direct appeal. State v. Ricky Jerome Harris, No. 85, 1990 WL 171507
(Tenn. Crim. App. Nov. 8, 1990), perm. app. denied (Tenn. Feb. 4, 1991).              The
Petitioner unsuccessfully sought post-conviction relief, the denial of which was affirmed
by this court on direct appeal. Ricky Harris v. State, No. 03C01-9611-CR-00410, 1998
WL 191441 (Tenn. Crim. App. Apr. 23, 1998), perm. app. denied (Tenn. Dec. 7, 1998).
The Petitioner unsuccessfully pursued a motion to reopen post-conviction petition, the
denial of which was affirmed by the Tennessee Supreme Court. Harris v. State, 103
S.W.3d 587, 588 (Tenn. 2003) (overruled on other grounds by Nunley v. State, 552 S.
W.3d 800, 828 (Tenn. 2008)). The Petitioner also pursued habeas corpus and error coram
nobis remedies without success. This court affirmed the denial of habeas corpus relief.
Ricky Harris v. Robert Conley, Warden, et al., No. 02C01-9309-CC-00227, 1994 WL
510501 (Tenn. Crim. App. Sept. 21, 1994) (no perm. app. filed). The Tennessee
Supreme Court affirmed the first denial of error coram nobis relief. Harris v. State, 301
S.W.3d 141 (Tenn. 2010). This court affirmed the trial court’s denial of two subsequent
petitions for a writ of error coram nobis. Ricky Harris v. State, No. E2018-00362-CCA-
R3-ECN, 2019 WL 669763 (Tenn. Crim. App. Feb. 19, 2019) (no perm. app. filed);
Ricky Harris v. State, No. E2017-01974-CCA-R3-ECN (Tenn. Crim. App. Oct. 17,
2018), perm. app. denied (Tenn. Apr. 11, 2019).

       On January 28, 2019, the Petitioner filed a petition for a writ of habeas corpus,
alleging that he was unlawfully incarcerated on a sentence that had expired. The State
filed a response in opposition to the petition, arguing that the Petitioner’s life sentence
had not expired but, rather, that the Petitioner had reached parole eligibility. On February
26, 2019, the habeas corpus court summarily denied the petition, ruling that the life
sentence had not expired and that there was no illegality on the face of the judgment. On
April 1, 2019, the Petitioner filed a notice of appeal in this court.

       On appeal, the Petitioner asserts that under the 1982 Criminal Sentencing Reform
Act, his life sentence is computed at 30 years. Therefore, having now served over 30
years, the Petitioner asserts that he is being illegally restrained on an expired sentence.
The State argues that this appeal should be dismissed for failure to file a timely notice of
appeal. Alternatively, the State asserts that the Petitioner is not entitled to habeas corpus
relief because his sentence has not yet expired but that the Petitioner has served the
requisite thirty years to reach parole eligibility on his life sentence. Briefly, we note that
the notice of appeal was not filed until April 1, 2019 – four days beyond the March 28,
2019 due date for the notice of appeal. With consideration of the “prison mailbox rule,”
however, we decline to dismiss this appeal as untimely. See Tenn. R. App. P. 20(g).


                                          Analysis

                                            -2-
        Under Tennessee law, the “grounds upon which habeas corpus relief may be
granted are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ
will issue only where the petitioner has established: (1) a lack of jurisdiction for the order
of confinement on the face of the judgment or in the record on which the judgment was
rendered; or (2) that he is otherwise entitled to immediate release because of the
expiration of his sentence. See State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000);
Archer, 851 S.W.2d at 164.

       The purpose of the habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn.
1968). A void, as opposed to a voidable, judgment is “one that is facially invalid because
the court did not have the statutory authority to render such judgment.” See Summers v.
State, 212 S.W.3d 251, 256 (Tenn. 2007). In contrast, “[a] voidable conviction or
sentence is one which is facially valid and requires the introduction of proof beyond the
face of the record or judgment to establish its invalidity.” Taylor, 995 S.W.2d at 83.

        A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. See Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). We note that the determination of whether to grant habeas corpus
relief is a matter of law; therefore, we will review the habeas corpus court’s finding de
novo without a presumption of correctness. McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn.
2001).

       The Petitioner was convicted of first degree murder and sentenced to life
imprisonment in May 1988 for an offense that occurred on September 8, 1987. In his
argument, the Petitioner conflates the analysis of a life sentence under the post-1995
provisions of 1989 Criminal Sentencing Reform Act with those applicable to his sentence
under the 1982 Criminal Sentencing Reform Act. Under the provisions applicable to the
Petitioner’s life sentence, the Petitioner reaches release eligibility, not expiration of
sentence, upon serving thirty years of the life sentence. See James William Taylor, a/k/a/
Lufti Shafq Talal v. State, No. M2012-01549-CCA-R3-PC, 2013 WL 2145776, at *5
(Tenn. Crim. App. May 15, 2013) (noting in a motion to correct illegal sentence that the
appellant’s conviction for a 1987 first degree murder “should have resulted in a life
sentence with release eligibility on that life sentence after service of thirty years pursuant
to Tennessee Code Annotated section 40-35-501(f) (Supp. 1987)”). The Petitioner’s
sentence has not expired. Therefore, he is not entitled to habeas corpus relief.


                                        Conclusion

                                            -3-
       Accordingly, the habeas corpus court properly denied the petition for a writ of
habeas corpus. Upon consideration of the foregoing and the record as a whole, we affirm
the judgment of the Bledsoe County Circuit Court pursuant to Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals.



                                            ____________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                         -4-